Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given in an interview with Brett Booth on August 25, 2022.
The application has been amended as follows: 
In claim 5 line 2 please replace "the other of" with "one of" such that the line reads "is a consecutive series of zeroes and one of 
In claim 13 line 2 please delete the entire line.
In claim 13 line 2 please delete "to control the safety critical device" such that the line reads "a processing circuit 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Within each claim as a whole the examiner deems the novel limitation to be that trap sub-portions are indicated by respective trap addresses, the trap addresses differ from a first address indicating a sub-portion by only a single bit.  The closest prior art is considered to be Giraud which teaches non-operative batch of instructions are inserted in address areas around a target program area and executed in case of disruption of a jump instruction.  When a faulty jump reaches a non-operative batch of instructions, an ejection instruction prevents the execution of further instructions downstream of the non-operative batch. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Adams teaches that a processor attempts to jump to a mutated return address with a flipped bit; an exception handler recognizes the invalid instruction pointer and runs an instrumentation code.  Once the return from the subroutine has been instrumented, the exception handler determines the actual return address for the subroutine.  Byers teaches a method for detecting stuck at faults in a signal line via converting branch conditions to a signal pulse of a specified duration over a single line. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571)272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:30PM (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JS



/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114